Exhibit 99.1 Interim Financial Statements For the period ended March 31, 2010 Balance Sheets Unaudited (amounts in thousands of Canadian dollars) March 31, 2010 December 31, 2009 ASSETS Current Cash and cash equivalents $ $ Accounts receivable and deposits (note 3) Inventory Property, plant and equipment $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Hedging instruments (note 4) Long-term debt (note 5) Obligation under capital lease (note 12) Other long-term liabilities (note 6) SHAREHOLDERS’ EQUITY (note 7) Capital stock Contributed surplus Deficit ) ) $ $ See accompanying notes to the financial statements OPTI CANADA INC. – 2 – 2010 Q1INTERIM REPORT Statements of Loss, Comprehensive Loss and Deficit Three month periods ending March 31 Unaudited (amounts in thousands of Canadian dollars, except per share amounts) Revenue Petroleum sales $ $ Power sales Royalties ) ) Expenses Operating expense Diluent and feedstock purchases Transportation Interest, net (note 9) General and administrative Realized loss/(gain) on hedging instruments ) Foreign exchange (gain)/loss ) Unrealized loss/(gain) on hedging instruments ) Depletion, depreciation and accretion Loss on disposal of assets — Loss before taxes ) ) Income taxes Future tax expense (note 8) — Net loss and comprehensive loss ) ) Deficit – beginning of period ) ) Deficit – end of period $ ) $ ) Loss per share, basic and diluted $ ) $ ) See accompanying notes to the financial statements OPTI CANADA INC. – 3 – 2010 Q1INTERIM REPORT Statement of Cash Flows Three month periods ending March 31 Unaudited (amounts in thousands of Canadian dollars) Cash provided by (used in): Operating activities Net loss $ ) $ ) Items not affecting cash Depletion, depreciation and accretion Stock-based compensation expense Loss on disposal of assets — Non-cash interest expense — Unrealized loss/(gain) on hedging instruments ) Commodity hedge expense — Foreign exchange (gain)/loss ) Future tax expense — ) ) Other cash operating changes — ) Net change in non-cash working capital ) ) ) Financing activities Repayments of debt — ) Decrease in principal portion of capital lease obligation ) ) Net change in non-cash working capital ) Investing activities Property, plant and equipment additions ) ) Sale of assets — Decrease in prepaid capital account — ) Net change in non-cash working capital ) Foreign exchange (loss)/gain on cash and cash equivalents held in foreign currency ) (Decrease)/increase in cash ) Cash and cash equivalents – beginning of year Cash and cash equivalents – end of period $ $ See accompanying notes to the financial statements OPTI CANADA INC. – 4 – 2010 Q1INTERIM REPORT OPTI Canada Inc. Notes to Interim Financial Statements - Unaudited Periods ended March 31, 2010 and 2009 1. SUMMARY OF OPERATIONS OPTI Canada Inc. (OPTI) is a publicly traded Canadian company with its shares listed for trading on the Toronto Stock Exchange (Symbol: OPC).OPTI’s primary activity is the Long Lake Project (the Project), in which OPTI has a 35 percent working interest effective January 1, 2009. 2. ACCOUNTING POLICIES The interim financial statements of OPTI Canada Inc. are presented in accordance with Canadian generally accepted accounting principles (GAAP).These interim financial statements have been prepared using the same accounting policies and methods of computation as the financial statements for the year ended December 31, 2009. These interim financial statements do not contain all the disclosures required for annual financial statements.Accordingly, they should be read in conjunction with the annual financial statements and the notes thereto for the year ended December 31, 2009. Certain comparative figures have been reclassified to conform to presentation in the financial statements. 3. ACCOUNTS RECEIVABLE AND DEPOSITS March 31, 2010 December 31, 2009 Accounts receivable (i) $ $ Deposits (ii) Total accounts receivable and deposits $ $ (i) Accounts receivable Accounts receivable consist of trade receivables. (ii) Deposits OPTI has a deposit with Nexen of $12 million (2009: nil) to fund the estimated monthly expenditures of the joint venture. The remaining amounts consist of prepaid insurance and property taxes. 4. HEDGING INSTRUMENTS Liability March 31, 2010 December 31, 2009 Foreign exchange hedging instruments (level 2) (i) $ $ Commodity hedging instruments (level 2) (ii) Total hedge liability $ $ (i) Foreign exchange hedging OPTI has US$875 million foreign exchange forward contracts that provide for a fixed payment of Canadian dollars in exchange for receipt of U.S. dollars.US$330 million of the forward contracts provide for the purchase of U.S. dollars and the sale of Canadian dollars at a rate of approximately CDN$1.18 to US$1.00 with an expiry in April 2010.US$545 million of the forward contracts provide for the purchase of U.S. dollars and the sale of Canadian dollars at a rate of approximately CDN$1.18 to US$1.00 with an expiry in December 2010. (ii) Commodity hedging OPTI has West Texas Intermediate (WTI) swap options that provide for 3,000 bbl/d at prices between US$64 and US$67 per barrel of crude oil through December 31, 2010.These swaps have an estimated total liability of $17 million at March 31, 2010 (December 31, 2009 - $19 million). NOTES TO FINANCIAL STATEMENTS - UNAUDITED OPTI CANADA INC. –5 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED OPTI Canada Inc. Notes to Interim Financial Statements - Unaudited Periods ended March 31, 2010 and 2009 4.
